Exhibit 10.1

 

AMOS KOHN

EXECUTIVE EMPLOYMENT AGREEMENT

AMENDMENT NO. 1

 

THIS AMENDMENT NO. 1 is dated as of February 22, 2017, and amends that certain
Executive Employment Agreement dated November 30, 2016, entered into by and
between Digital Power Corporation, a California corporation (“Company”), and
Amos Kohn (“Executive”).

 

RECITALS

 

Whereas, Executive and the Company previously entered into an Executive
Employment Agreement dated November 30, 2016; and

 

Whereas, Executive and the Company wish to amend the Employment Agreement to
clarify certain portions of Executive’s compensation.

 

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows.

 

Section 4.(b)(i) of the Executive Employment Agreement is deleted in its
entirety and replace as follows:

 

 

4.

(b) Equity Participation. Executive shall be entitled to received equity
participation as follows:

 

(i)           Warrant Grant: Executive shall be entitled to receive a ten-year
warrant to purchase 317,460 shares of the Company's Common Stock (the "Warrant
Grant"), at an exercise price of $0.01 per share subject to vesting. The Warrant
Grant shall be subject to vesting of which warrants to purchase 39,682 shares
shall vest beginning on January 1, 2017, and on the first date of each quarter
thereafter (i.e., April 1, July 1, and October 1) through July 1, 2018, with
warrants to purchase 39,686 shares to vest on October 1, 2018.

 

The remaining terms of the Executive Employment Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

DIGITAL POWER CORPORATION

 

 

By:  /s/ Robert
Smith                                                                                    

Name:    Robert Smith

Title:      Director

 

EXECUTIVE:

 

By:   /s/ Amos Kohn                                          

Name:     Amos Kohn

 